Citation Nr: 0704161	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-36 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1974 to January 
1979.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case is currently under the 
jurisdiction of the Los Angeles, California RO.  

The veteran's claim for an increased rating for bilateral 
hearing loss claim is REMANDED to the RO, via the Appeals 
Management Center, in Washington, D.C.  The veteran will be 
notified if further action is needed from him on that matter.  


REMAND

This case is not ready for appellate review.  During his 
hearing before the undersigned, the veteran testified that 
his hearing disability seems to have gotten worse.  He 
reported that he has a hard time hearing what is said at 
meetings and that his co-workers have commented to him that 
he uses a very loud voice when speaking in his cubicle.  

The Board finds that VA has not met its duties to notify and 
assist the veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.   See 38 
C.F.R. § 3.327(a).  A VA examination with appropriate testing 
is in order to ascertain the current severity of the 
veteran's hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

2.  Schedule the veteran for another VA 
audiology and ear examination to evaluate 
the current extent of bilateral hearing 
loss.  The claims folder, to include a 
complete copy of this remand order and 
any additional evidence secured while the 
claim is on remand status, must be made 
available to the examiner before 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  
The examiner is asked to report 
complaints and clinical findings in 
detail, including pure tone threshold 
averages and speech discrimination scores 
to enable evaluation of the claim under 
38 C.F.R. §§ 4.85 and 4.86.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



